           Case 1:18-vv-01294-UNJ Document 39 Filed 12/26/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1294V
                                    Filed: November 6, 2019
                                         UNPUBLISHED


    DONALD WELLS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                        Respondent.


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Corcoran, Chief Special Master:

       On August 27, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccine administered on October
4, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On October 7, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On November 6, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $111,081.55
comprised of $110,000.00 for pain and suffering, and $1,081.55 for past unreimbursed

1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01294-UNJ Document 39 Filed 12/26/19 Page 2 of 4



medical expenses. Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that
petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $111,081.55 (comprised of $110,000.00 for pain and suffering,
and $1,081.55 for past unreimbursed medical expenses) in the form of a check
payable to petitioner, Donald Wells. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               Case 1:18-vv-01294-UNJ Document 39 Filed 12/26/19 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

    DONALD WELLS,

                          Petitioner,

          v.                                              No. 18-1294V
                                                          Chief Special Master Corcoran (SPU)
    SECRETARY OF HEALTH AND                               ECF
    HUMAN SERVICES,

                          Respondent.

                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On October 4, 2019, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for his Shoulder Injury Related to Vaccine Administration

(“SIRVA”) injury suffered following receipt of an influenza vaccination on October 4, 2017.

          On October 7, 2019, a Ruling on Entitlement, adopting respondent’s recommendation,

was issued.

          Based upon the evidence of record, respondent proffers that petitioner 1 should be

awarded $111,081.55. This is comprised of pain and suffering ($110,000.00) and past

unreimbursable medical expenses ($1,081.55), and represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 2 Petitioner agrees.




1
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.
2
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
           Case 1:18-vv-01294-UNJ Document 39 Filed 12/26/19 Page 4 of 4



II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through:
               a lump sum of $111,081.55 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

Petitioner agrees.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   ALEXIS B. BABCOCK
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   /s/ Adriana Teitel
                                                   ADRIANA TEITEL
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146, Benjamin Franklin Station
                                                   Washington, DC 20044-0146
                                                   Tel: (202) 616-3677

Dated: November 6, 2019
